People ex rel. Pearce v Eckert (2019 NY Slip Op 08065)





People ex rel. Pearce v Eckert


2019 NY Slip Op 08065


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1023 KAH 17-01859

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. JAMES PEARCE, PETITIONER-APPELLANT,
vSTEWART T. ECKERT, SUPERINTENDENT, WENDE CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF COUNSEL), FOR PETITIONER-APPELLANT. 
JAMES PEARCE, PETITIONER-APPELLANT PRO SE. 

	Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), entered July 19, 2017 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs (see People ex rel. Williams v Sheahan, 145 AD3d 1517, 1517-1518 [4th Dept 2016], lv denied 29 NY3d 908 [2017]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court